UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6259



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NATHANIEL F. DOWNING,

                                              Claimant - Appellant,
          and


$1,810.00 U.S. CURRENCY,

                                                         Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
1901-AMD)


Submitted:   June 10, 2003                 Decided:   June 23, 2003


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel F. Downing, Appellant Pro Se. Thomas Michael DiBiagio,
United States Attorney, Andrew George Warrens Norman, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Nathaniel F. Downing appeals from the district court’s order

entering a default judgment against him in this civil forfeiture

proceeding. Although given several opportunities to respond to the

government’s requests for discovery, Downing failed to comply. The

district court may dismiss an action if a party fails to timely

answer or object to discovery requests.    See Fed. R. Civ. P. 37(d).

The dismissal of an action as a sanction for discovery violations

is reviewed for abuse of discretion.      See Nat’l Hockey League v.

Metro. Hockey Club, 427 U.S. 639, 642 (1976).     Applying the four-

part test provided in Mutual Fed. Sav. & Loan Ass’n v. Richards &

Assoc., 872 F.2d 88, 92 (4th Cir. 1989), we find no abuse of

discretion. Accordingly, we deny Downing’s motion for judgment and

affirm for the reasons stated by the district court.      See United

States v. Downing, No. CA-01-1901-AMD (D. Md. Nov. 20, 2002).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED

                                2